This proceeding originated in the juvenile court of the county of Mobile, and in said proceeding the appellant was adjudged a delinquent and took an appeal to the circuit court, in which court he was tried by a jury and convicted. The court thereupon entered an order and judgment committing appellant to the Alabama Boys' Industrial School, at Eastlake, Ala., for an indefinite period. This commitment was suspended, and in lieu thereof he was committed to the Boys' Detention Home, at Mobile, for an indefinite period on probation, subject to good behavior. From said order an appeal was taken to this court, the original judgment of the circuit court being suspended pending the appeal. Bond was made in accordance with the court's order.
The appeal is rested upon the record only, there being no bill of exceptions, and no briefs have been filed by either party. The record appears regular in all things, and, no error being apparent, the judgment of the circuit court, from which this appeal was taken, is affirmed.
Affirmed.